Per Curiam.

It was error to assess damages upon the theory
that the entire garment was rendered worthless in the process of dry cleaning. The evidence does not support such a finding. The proper measure of damages in this case is the difference between the value of the suit as delivered to defendant and its actual value in the condition in which it was returned. (Beyer *318v. Kramer, N. Y. L. J., Jan. 24, 1949, p. 285, col. 6; Gardner v. Gildenblatt, N. Y. L. J., Dec. 22, 1943, p. 1867, col. 4; 1 Clark on New York Law of Damages, § 185, p. 312.)
The judgment should be unanimously reversed upon the law and a new trial granted, with $10 costs to defendant to abide the event.
Steinbrink, Rtjbenstein and Golden, JJ., concur.
Judgment reversed, etc.